HANNAH, C.J., dissenting. |SI respectfully dissent. The majority errantly accepts a State’s appeal based on a need to interpret law when that law has already been interpreted. According to the majority, the issue this court needs to decide is “whether or not the circuit court erred when it looked to the subjective intent of the law enforcement officers involved in the traffic stop.” However, “there is no longer a pretext inquiry under federal law as long as there was probable cause for the traffic stop.” Nelson v. State, 365 Ark. 314, 320, 229 S.W.3d 35, 41 (2006).1 Further, “this court has never held a valid traffic stop to be unconstitutional because of a police officer’s ulterior motives. In fact, we have held just the opposite.” State v. Harmon, 353 Ark. 568, 575, 113 S.W.3d 75, 79 (2003). Under settled law, where, as in the present ease, probable cause supports the traffic stop, the motives of the law enforcement officers are irrelevant. Although the majority acknowledges that State appeals are not accepted simply to demonstrate that the circuit court erred, that is the only purpose served by this appeal. If we have changed our rules regarding State appeals, we owe it to the bench and bar to alter our rules to reflect that change. Otherwise, we leave the impression that we pick and choose what appeals we will accept. Under our precedent, and under Arkansas Appellate Rule of Procedure — Criminal 3, this appeal should be dismissed.  . Sandoval argued a violation of his Fourth Amendment rights.